United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Blackwood, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0457
Issued: April 13, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On December 22, 2016 appellant, through counsel, filed a timely appeal from a July 25,
2016 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of this case.
ISSUES
The issues are: (1) whether OWCP met its burden of proof to terminate appellant’s wageloss compensation and medical benefits effective December 13, 2015; and (2) whether appellant
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

met her burden of proof to establish any continuing disability and residuals on and after
December 13, 2015 causally related to the accepted February 2, 2009 employment injury.
On appeal counsel argues that OWCP failed to meet its burden of proof to terminate
appellant’s wage-loss compensation and medical benefits.
FACTUAL HISTORY
On February 3, 2009 appellant, then a 53-year-old window distribution clerk, filed a
traumatic injury claim (Form CA-1) alleging that she sustained injuries when a shelf fell on her
face and left arm while she was unloading a divided automated passport control (APC) machine
on February 2, 2009. She stopped work the next day on February 3, 2009 and returned on
February 9, 2009. OWCP accepted the claim for postconcussion syndrome, post-traumatic stress
disorder, as well as left upper arm and face contusion.
Appellant filed a recurrence of disability (Form CA-2a) on November 5, 2009. OWCP
accepted her recurrence claim on January 27, 2010. Appellant received compensation benefits on
the periodic rolls for temporary total disability as of January 17, 2010.
OWCP continued to receive progress notes and reports from Dr. Leon I. Rosenburg, a
treating Board-certified psychiatrist, concerning appellant’s psychiatric status, treatment, and
continued disability from work.
On February 10, 2011 OWCP referred appellant to Dr. Mary Ann Kezmarsky, a licensed
psychologist, to determine appellant’s disability status. In a report dated February 28, 2011,
Dr. Kezmarsky related that she diagnosed postconcussive disorder and major depression, with
occasional psychotic features. She related that appellant did not have post-traumatic stress
disorder. However, Dr. Kezmarsky noted that there was a direct relationship between appellant’s
accepted work injury and her diagnosed conditions. She related that appellant was currently
disabled and needed neuropsychological/cognitive treatment. Dr. Kezmarsky evaluated appellant
again on June 2, 2011 and again related that appellant remained totally disabled, but could be
helped by a course of cognitive rehabilitation. In a report dated January 2, 2012, she related that
while appellant had shown mild improvement she still had significant difficulty with working
memory, visual memory, severe retroactive interference in recall, and difficulty with divided
attention. Dr. Kezmarsky again strongly recommended neuropsychological treatment.
In a report dated July 2, 2014, Dr. Rosenberg related that appellant was no longer
psychotic. Appellant no longer had flight of ideas and her speech was free-flowing and
spontaneous. Dr. Rosenberg further noted that appellant’s judgment, insight, memory, attention,
and concentration were good. However, he also noted that she still had depression and anxiety.
On March 3, 2015 OWCP referred appellant to Dr. Richard Cohen, a Board-certified
psychiatrist, for a second opinion evaluation regarding appellant’s psychiatric status and ability to
work. In a March 17, 2015 report, Dr. Cohen reviewed the statement of accepted facts (SOAF) as
well as the medical record. He conducted a psychiatric examination and noted that appellant’s
major depressive disorder was improving and that she was no longer psychotic. A review of
appellant’s mental status revealed no hallucinations, paranoid ideations, no thought disorder, and

2

mild concentration impairment. Dr. Cohen observed an anxious and depressed mood, which was
improving. He opined that appellant no longer had post-traumatic stress disorder. Based on his
evaluation, Dr. Cohen observed mild impairments in concentration, social functioning, and daily
living activities. He found that appellant’s depression was no longer disabling and she could return
to her date-of-injury job from a psychiatric standpoint. Dr. Cohen opined that appellant had no
psychiatric limitations precluding her from work. In an attached work capacity evaluation
psychiatric/psychological conditions form (Form OWCP-5a), he checked “yes” to the question of
whether appellant was competent to perform her usual job.
On April 1, 2015 OWCP referred appellant to Dr. Melvin Vigman, a Board-certified
neurologist, for a second opinion evaluation of her neurological condition, treatment, and ability
to work. Dr. Vigman, in an April 20, 2015 report, opined that appellant had no neurological
condition. In reaching this conclusion, he detailed the medical records he reviewed and provided
his own examination findings. Dr. Vigman opined that appellant’s headaches following her injury
did not support a diagnosis of concussion and she did not have symptoms of postconcussion
syndrome. Based on the examination findings, he concluded that appellant was neurologically
sound and capable of working her date-of-injury job with no restrictions. Dr. Vigman opined that
appellant did not suffer a concussion from the accepted employment injury as she had no loss of
consciousness or any impairment of her consciousness. In an attached work capacity evaluation
(Form OWCP-5c), he indicated that appellant was capable of working an eight-hour day with no
restrictions.
On June 8, 2015 OWCP issued a notice proposing to terminate appellant’s wage-loss
compensation and medical benefits as she no longer had any residuals or disability due to her
accepted conditions. It found the weight of the medical opinion evidence rested with the opinions
of Drs. Cohen and Vigman, who both opined that appellant was capable of working with no
restrictions. Dr. Vigman determined that appellant had no neurological deficits while Dr. Cohen
opined that appellant’s post-traumatic stress disorder had resolved.
By letter dated July 1, 2015, counsel disagreed with the proposal to terminate appellant’s
wage-loss benefits. He requested that appellant’s claim be expanded to include the condition of
major depressive disorder based on Dr. Cohen’s report diagnosing this condition. In addition,
counsel contended that Dr. Cohen’s report was insufficient to terminate wage-loss compensation
as he failed to demonstrate any knowledge of appellant’s date-of-injury job duties.
On July 13, 2015 OWCP received a June 23, 2015 progress report from Dr. Rosenberg
diagnosing depression and anxiety. Appellant’s examination revealed she was not psychotic, her
thought process was not circumstantial or tangential, no flight of ideas, normal language, average
fund of knowledge, flat affect, and fair judgement, insight, memory, attention, and concentration.
In a July 22, 2015 report, Dr. Rosenberg reviewed the reports from Drs. Cohen and Vigman
and noted his disagreement that appellant was capable of working. He detailed his disagreement
with Dr. Cohen’s report, examination, and conclusions. Dr. Rosenberg reported that while
appellant’s condition was improving due to her medication and treatment, she continued to be
disabled from work due to residual impairment from her accepted employment injuries. He noted
that the neuropsychological testing performed by Dr. Kezmarsky noted impairment due to
appellant’s accepted postconcussion syndrome.
Dr. Rosenberg related that no repeat

3

neuropsychological testing had been performed and there was no evidence that impairment due to
postconcussion syndrome was not still evident. He subsequently submitted progress notes
detailing appellant’s ongoing treatment and condition.
In a December 1, 2015 attending physicians report (Form CA-20), Dr. Rosenberg
diagnosed anxiety, confusion, and depression and noted an injury date of February 2, 2009. He
opined that appellant remained totally disabled from any type of work.
Dr. Rosenberg also submitted a December 1, 2016 Form OWCP-5c indicating that
appellant was unable to work due to her depression and anxiety.
A December 1, 2015 report from Dr. Rosenberg was duplicative of his July 22, 2015
report.
By decision dated December10, 2015, OWCP finalized the termination of appellant’s
wage-loss compensation and medical benefits effective December 13, 2015. It determined that the
weight of the medical opinion evidence rested with the opinions of Drs. Cohen and Vigman and
that appellant no longer had residuals or disability due to her accepted employment injuries.
In a letter dated December 17, 2015, counsel requested an oral hearing before an OWCP
hearing representative, which was held on April 25, 2016.
In an April 18, 2016 report, Dr. Rosenberg related that to determine whether appellant had
residual impairment from postconcussion syndrome, he asked her the name of the street on which
his office was located. He noted that appellant had been coming to his office for the past seven
years, since she was injured. Appellant incorrectly identified the street. Dr. Rosenberg explained
that appellant remained unable to be a postal distribution clerk as knowing streets was the bread
and butter of postal distribution. He also noted appellant’s ability to work with numbers was
impaired due to her postconcussion syndrome.
By decision dated July 25, 2016, OWCP’s hearing representative affirmed the termination
of appellant’s wage-loss compensation and medical benefits.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.3 After it has determined that an employee
has disability causally related to his or her federal employment, OWCP may not terminate
compensation without establishing that the disability has ceased or that it is no longer related to
the employment.4 OWCP’s burden of proof includes the necessity of furnishing rationalized
medical opinion evidence based on a proper factual and medical background.5

3

S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

4

I.J., 59 ECAB 408 (2008); Elsie L. Price, 54 ECAB 734 (2003).

5

See J.M., 58 ECAB 478 (2007); Del K. Rykert, 40 ECAB 284 (1988).

4

The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability.6 To terminate authorization for medical treatment, OWCP must
establish that appellant no longer has residuals of an employment-related condition, which would
require further medical treatment.7
ANALYSIS -- ISSUE 1
The Board finds that OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits effective December 13, 2015.
OWCP accepted appellant’s claim for left upper arm and face contusion, postconcussion
syndrome, and post-traumatic stress disorder. As of December 10, 2015 it terminated wage-loss
compensation and medical benefits effective December 13, 2015. OWCP found that the weight
of the medical evidence was represented by the opinions of Dr. Cohen and Vigman. An OWCP
hearing representative affirmed the termination by decision dated July 25, 2016.
The Board notes that there was no medical evidence of record that appellant still had
residuals of the accepted conditions of left upper arm and face contusion. OWCP therefore met
its burden of proof to terminate wage-loss compensation and medical benefits based upon these
conditions.8
Regarding appellant’s accepted postconcussion syndrome, OWCP referred appellant to
Dr. Vigman to determine whether appellant continued to have residuals of this neurologic
condition. In his April 20, 2015 report, Dr. Vigman explained that appellant did not experience a
loss of consciousness when the injury occurred. He questioned whether appellant had sustained a
concussion on the date of injury, based upon her medical records, and he further noted that
appellant’s current physical examination findings established that appellant was neurologically
sound and had no work restrictions related to this diagnosis. With respect to whether appellant
continued to have residuals from any neurological condition causally related to the work injury,
OWCP gave determinative weight to the medical opinion of Dr. Vigman, who reviewed the entire
record and SOAF and performed a thorough examination of appellant. Dr. Vigman opined that
there were no objective medical findings to support residuals of postconcussion syndrome. The
Board finds that OWCP properly found that his opinion represented the weight of the medical
evidence as he submitted a well-rationalized report which found that appellant had no current
residuals or disability stemming from her accepted concussion condition. His opinion is
sufficiently probative, rationalized, and based on a proper factual background.9
Dr. Cohen, in his March 17, 2015 report, assessed appellant’s mental status. He opined
that she did not suffer from post-traumatic stress disorder as she no longer had any flashbacks or
nightmares. Dr. Cohen observed mild impairments in social function, concentration, and daily
6

T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005).

7

Kathryn E. Demarsh, id.; James F. Weikel, 54 ECAB 660 (2003).

8

Supra notes 4 and 7.

9

See R.G., Docket No. 08-0803 (issued December 9, 2008).

5

living. He opined that appellant could return to work. The Board finds that Dr. Cohen’s reports
represented the weight of the medical evidence at the time OWCP terminated benefits for her posttraumatic stress syndrome and that OWCP properly relied on his opinion in terminating appellant’s
compensation benefits.
Dr. Cohen had full knowledge of the relevant facts and the course of appellant’s condition.
His opinion was based on a proper factual and medical history and on the SOAF. Dr. Cohen’s
report contained a detailed summary of the history of the claim.10 Additionally, he addressed the
medical records, examined appellant, and reached a reasoned conclusion regarding appellant’s
conditions.11 At the time benefits were terminated, Dr. Cohen explained that appellant no longer
had post-traumatic stress disorder and that she was capable of returning to work. His March 17,
2015 report is both probative and reliable evidence regarding appellant’s current psychiatric
condition.12 Accordingly, the Board finds that Dr. Cohen’s opinion constitutes the weight of the
medical evidence and is sufficient to justify OWCP’s termination of wage-loss compensation for
the accepted post-traumatic stress disorder.
In multiple reports, including his July 22, 2015 report, Dr. Rosenberg disagreed with
Dr. Cohen’s examination findings and conclusions. He contended that appellant continued to have
residuals and disability. Dr. Rosenberg noted that appellant was only able to function because of
her medication. He opined that appellant continued to suffer from the accepted postconcussive
syndrome. However, Dr. Rosenberg did not provide sufficient objective findings and medical
rationale explaining why appellant continued to be disabled from work due to the accepted
postconcussive syndrome. Thus, his reports are of diminished probative value and insufficient to
overcome the weight of Dr. Cohen’s report or to create a medical conflict.13
While Dr. Rosenberg also diagnosed anxiety and depression in numerous reports and
related that appellant was disabled due to these conditions, the Board notes that these conditions
have not been accepted as causally related to appellant’s February 2, 2009 injury. For conditions
not accepted by OWCP as being employment related, it is the employee’s burden of proof to
provide rationalized medical evidence sufficient to establish causal relation. Dr. Rosenberg
however offered no rationalized medical opinion causally relating this diagnosis to the accepted
injury.14

10

See R.G., Docket No. 16-0271 (issued May 18, 2017).

11

See Michael S. Mina, 57 ECAB 379 (2006) (the opportunity for and thoroughness of examination, the accuracy
and completeness of the physician’s knowledge of the facts and medical history, the care of analysis manifested, and
the medical rationale expressed in support of the physician’s opinion are facts which determine the weight to be given
to each individual report).
12

Supra note 9.

13

See S.S., Docket No. 15-1160 (issued January 11, 2016). The weight of medical evidence is determined by its
reliability, its probative value, its convincing quality, the care of analysis manifested, and the medical rationale
expressed in support of the physician’s opinion. James Mack, 43 ECAB 321 (1991).
14

See Alice J. Tysinger, 51 ECAB 638 (2000); see also E.H., Docket No. 17-1402 (issued November 8, 2017).

6

Counsel contends that OWCP failed to meet its burden of proof to terminate appellant’s
wage-loss compensation and medical benefits as the opinions of both Dr. Vigman and Dr. Cohen
were insufficiently rationalized. As discussed above, the Board found the opinions of both
physicians well rationalized and sufficient to meet OWCP’s burden of proof to terminate
appellant’s compensation benefits.
LEGAL PRECEDENT -- ISSUE 2
As OWCP met its burden of proof to terminate appellant’s wage-loss compensation and
medical benefits, the burden shifted to her to establish that she had any disability or residuals
causally related to her accepted injury.15
ANALYSIS -- ISSUE 2
The Board further finds that appellant has not establish any continuing disability or
residuals on and after December 13, 2015 causally related to the accepted February 2, 2009
employment injury.
Following the termination of benefits on December 10, 2015 and prior to OWCP’s hearing
representative’s decision affirming the termination on July 25, 2016, appellant submitted
additional medical evidence in support of her claim that she continued to have residuals and
disability due to her accepted postconcussion syndrome. Given that the Board has found that
OWCP properly relied on the opinions of Dr. Cohen and Dr. Vigman, OWCP referral physicians,
in terminating appellant’s compensation effective December 13, 2015, the burden shifted to
appellant to establish continuing disability. The Board has reviewed the additional evidence
submitted by appellant and finds that it is of insufficient probative value to establish that she had
residuals of her accepted postconcussion syndrome on or after December 13, 2015.
In Dr. Rosenberg’s April 18, 2016 report he opined that appellant continued to suffer from
her postconcussion syndrome because she incorrectly identified the street name where his office
was located. The Board finds that his opinion is of limited probative value because he did not
provide medical rationale in support of his opinion on continuing work-related residuals.
Dr. Rosenberg’s opinion is conclusory in nature and does not adequately explain how her inability
to identify his office’s street name supported his opinion.16 As explained above, the medical
evidence does not show that appellant’s has a continuing postconcussion syndrome, a condition
which Dr. Rosenberg posited still contributes to a work-related emotional condition.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
15

See Joseph A. Brown, Jr., 55 ECAB 542 (2004); Manuel Gill, 52 ECAB 282 (2001).

16

See J.D., Docket No. 14-2016 (issued February 27, 2015); T.M., Docket No. 08-0975 (issued February 6, 2009);
Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006); William C. Thomas, 45 ECAB 591 (1994) (a medical report is
of limited probative value on the issue of causal relationship if it contains a conclusion regarding causal relationship
which is unsupported by medical rationale).

7

CONCLUSION
The Board finds that OWCP properly terminated appellant’s wage-loss compensation and
medical benefits. The Board further finds that appellant has not met her burden of proof to
establish any continuing disability or residuals on and after December 13, 2015 causally related to
the accepted February 2, 2009 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’ Compensation
Programs dated July 25, 2016 is affirmed.17
Issued: April 13, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

17
Colleen Duffy Kiko Judge, participated in the preparation of this decision but was no longer a member of the
Board effective December 11, 2017.

8

